Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5 and 11
          The primary reasons for allowance are a metal frame of an image forming apparatus, comprising: a first support configured to support one end of an image forming unit that forms an image on a sheet, the first support including a first metal plate and a second metal plate which supports the first metal plate below the first metal plate in a vertical direction; a second support which is spaced apart from the first support and configured to support the other end of the image forming unit; and a third support configured to connect the first support and the second support to each other, wherein the first metal plate includes a first portion, and a second portion which is bent substantially vertically from the first portion, and including a substantially right-angled corner portion being provided between the first portion and the second portion, wherein the second metal plate includes a third portion, a fourth portion which is bent substantially vertically upward in the vertical direction from an end portion in a first direction orthogonal to the vertical direction in the third portion, and engages with and is assembled to the first portion, and a fifth portion which is bent substantially vertically upward in the vertical direction from an end portion in a second direction orthogonal to the vertical direction and the first direction in the third portion, and engages with and is assembled to the second portion, wherein the fifth portion includes a first stretched portion which extends along the end portion in the second direction with respect to the third portion and a second stretched portion which is bent substantially vertical with respect to the first stretched portion and extends along the second direction, another corner portion located between the first stretched portion and the second stretched portion facing the corner portion of the first metal plate, and wherein a tip of the second stretched portion faces the fourth portion.  The above limitations are contained in claims 1-5 and 11, but are not taught or suggested by the prior art of record.
Claims 6-10 and 12 
            The primary reasons for allowance are a metal frame of an image forming apparatus, comprising: a first support configured to support one end of an image forming unit that forms an image on a sheet, the first support including a first metal plate and a second metal plate configured to support the first metal plate below the first metal plate in a vertical direction; a second support which is spaced apart from the first support and configured to support the other end of the image forming unit; and a third support configured to connect the first support and the second support to each other, wherein the first metal plate includes: a first portion, and a second portion which is bent substantially vertically from the first portion, and including a substantially right-angled corner portion being provided between the first portion and the second portion, wherein the second metal plate includes a third portion which is arranged vertically below the first portion, a fourth portion which is bent substantially vertically from the third portion and is arranged below the second portion in the vertical direction, a fifth portion which is bent from an upper portion of the third portion to form a step with the third portion in a plate thickness direction of the third portion, and engages with and is assembled to the first portion, and a sixth portion which is bent from an upper portion of the fourth portion to form a step with the fourth portion in a plate thickness direction of the fourth portion, and engages with and is assembled to the second portion, wherein the sixth portion includes a first stretched portion which extends along a first direction orthogonal to the vertical direction, and a second stretched portion which is bent substantially vertical with respect to the first stretched portion and extends along a second direction orthogonal to the vertical direction and the first direction, another corner portion located between the first stretched portion and the second stretched portion facing the corner portion of the first metal plate, and wherein a tip portion of the second stretched portion faces the fifth portion.  The above limitations are contained in claims 6-10 and 12, but are not taught or suggested by the prior art of record.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tomatsu (US 2008/0003015), Tomatsu et al. (US 2010/0014887) and Kurokawa (US 2012/0099132) disclose a frame of an image forming apparatus.
Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        September 6, 2022